Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         11-MAR-2019
                                                         09:59 AM
                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

       HENRIQUE D. KEEN and PRESILLA E. KEEN, Petitioners,

                                 vs.

THE HONORABLE RHONDA I. L. LOO, Judge of the Circuit Court of the
       Second Circuit, State of Hawai#i, Respondent Judge,

                                 and

  WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST AS
 OWNER TRUSTEE OF THE RESIDENTIAL CREDIT OPPORTUNITIES TRUST III,
                            Respondent.
_________________________________________________________________

                        ORIGINAL PROCEEDING
                      (CIV. NO. 13-1-0784(1))

         ORDER DENYING PETITION FOR WRIT OF PROHIBITION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioners Henrique D. Keen and

Presilla D. Keen’s petition for writ of prohibition, filed on

March 5, 2019, the documents attached thereto and submitted in

support thereof, and the record, it appears that petitioners fail

to demonstrate that they are entitled to the requested writ of

prohibition or that they lacked alternative means to seek relief.

See Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241, 580
P.2d 58, 62 (1978) (a writ of prohibition “is an extraordinary

remedy . . . to restrain a judge of an inferior court from acting
beyond or in excess of his jurisdiction”); Gannett Pac. Corp. v.

Richardson, 59 Haw. 224, 226, 580 P.2d 49, 53 (1978) (a writ of

prohibition is not meant to serve as a legal remedy in lieu of

normal appellate procedures; rather, it is available in “rare and

exigent circumstances” where “allow[ing] the matter to wend its

way through the appellate process would not be in the public

interest and would work upon the public irreparable harm”).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

prohibition is denied.

          DATED: Honolulu, Hawai#i, March 11, 2019.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2